                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF10 MASTER PARTICIPATION
TRUST

             Plaintiff

v.

BENJAMIN P. CAMPO, ESQ.,                  Civil Number: 1:19-cv-00337-JAW
SUCCESSOR SPECIAL
ADMINISTRATOR OF THE ESTATE
OF ALTON R. HALLEE, MARION B.
GIDNEY, KEY BANK OF CENTRAL
MAINE; AND MAINE STATE
EMPLOYEES CREDIT UNION

          Defendants
CITIBANK (SOUTH DAKOTA), NA
CENTRAL MAINE POWER
COMPANY; AND NORTHERN NEW
ENGLAND TELEPHONE
OPERATIONS, LLC

             Parties-In-Interest

           CONSENT JUDGMENT OF FORECLOSURE AND SALE

              Address: 71 Cushnoc Road, Vassalboro, ME 04989
              Mortgage: December 2, 2003, Book: 7772, Page:037

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

Participation Trust, and the Defendant, Benjamin P. Campo, Esq., Successor

Special Administrator of the Estate of Alton R. Hallee, and hereby submit this

Consent Judgment of Foreclosure and Sale. Count II-Equitable Mortgage is hereby

DISMISSED without prejudiced at the request of Plaintiff.

I.   Judgment on Count I - Foreclosure is hereby ENTERED as follows:
1. If the Defendants or their heirs or assigns pay U.S. Bank Trust, N.A., as

   Trustee for LSF10 Master Participation Trust ("U.S. Bank') the amount

   adjudged due and owing ($122,378.82) within 90 days of the date of the

   Judgment, as that time period is calculated in accordance with 14

   M.R.S.S. § 6322, U.S. Bank shall forthwith discharge the Mortgage and

   file a dismissal of this action on the ECF Docket. The following is a

   breakdown of the amount due and owing:

            Description                   Amount
      Unpaid Principal                        $85,148.89
      Balance
      Escrow Advances                            $7,046.45
      Interest                                  $27,522.33
      Tax Balance                                  $960.00
      Insurance Balance                          $1,701.15
      Grand Total                              $122,378.82

2. If the Defendants or their heirs or assigns do not pay U.S. Bank the

   amount adjudged due and owing ($122,378.82) within 90 days of the

   judgment, as that time period is calculated in accordance with 14

   M.R.S.A. § 6322, their remaining rights to possession of the Vassalboro

   Property shall terminate, U.S. Bank shall conduct a public sale of the

   Vassalboro Property in accordance with 14 M.R.S.A. § 6323, disbursing

   the proceeds first to itself in the amount of $122,378.82 after deducting

   the expenses of the sale, with any surplus to be disbursed pursuant to

   Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.

   U.S. Bank may not seek a deficiency judgment against the Defendants

   pursuant to the Plaintiff's waiver of deficiency at trial.

                                    2
3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification

   after the appeal period has expired, certifying that the applicable period

   has expired without action or that the final judgment has been entered

   following appeal.

4. The amount due and owing is $122,378.82.

5. The priority of interests is as follows:

      ● U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation

      Trust has first priority, in the amount of $122,378.82, pursuant to the

      subject Note and Equitable Mortgage.

      ● Citibank (South Dakota), NA, who has been defaulted.

      • Central Maine Power Company and Northern New England

      Telephone

          Operations, LLC, who have been defaulted.

      • Marion B. Gidney, who has been defaulted.

      • Benjamin P. Campo, Esq., Successor Special Administrator of the

      Estate of

          Alton R. Hallee who has second priority behind the Plaintiff.

6. Entry of this Judgment also confirms the discharge of the Mortgage to Key

Bank of       Central Maine in the amount of $7,000.00 recorded in the

Kennebec County Registry         of Deeds in Book 2959, Page 175.

7. Entry of this Judgment also confirms the discharge of the Mortgage to

Maine State         Employees Credit Union in the amount of $26,000.00



                                     3
    recorded in the Kennebec       County Registry of Deeds in Book 3450, Page

    311.

    8 The prejudgment interest rate is 8.15000%, see 14 M.R.S.A. § 1602-B, and

       the post-judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

    9 The following information is included in this Judgment pursuant to 14

       M.R.S.A. § 2401(3):




                      PARTIES                       COUNSEL
PLAINTIFF             U.S. Bank Trust, N.A., as     John A. Doonan, Esq.
                      Trustee for LSF10 Master      Reneau J. Longoria, Esq.
                      Participation Trust           Doonan, Graves & Longoria,
                                                    LLC
                                                    100 Cummings Center
                                                    Suite 225D
                                                    Beverly, MA 01915


DEFENDANTS            Marion B. Gidney              Defaulted
                      71 Cushnoc Road
                      Vassalboro, ME 04989

                      7 Dearborn Hill Court
                      Vassalboro, ME 04989

                      Benjamin P. Campo, Esq.,      Benjamin P. Campo, Esq.
                      Successor Special             DOUGLAS, MCDANIEL, &
                      Administrator of the Estate   CAMPO, LLC
                      of Alton R. Hallee            90 Bridge Street, Suite 100
                                                    Westbrook, ME 04092


                                      4
                       Key Bank of Central Maine Defaulted
                       c/o Key Bank of Central
                       Maine
                       One Canal Plaza
                       Portland, ME 04112


                       Maine State Employees        Defaulted
                       Credit Union
                       200 Capitol Street
                       Augusta, ME 04330


PARTIES-IN-            Citibank (South Dakota),   Defaulted
INTEREST               NA
                       701 East 60th Street North
                       Sioux Falls, SD 57104

                       Central Maine Power         Defaulted
                       Company
                       C/o Agent: Justin P. Atkins
                       One City Center, 5th Floor
                       Portland, ME 04101

                       Northern New England        Defaulted
                       Telephone Operations, LLC
                       c/o Cogency Global Inc.,
                       128 State Street, 3rd Floor
                       Augusta, ME 04330


       a) The docket number of this case is No. 1:19-cv-00337-JAW.

       b) All parties to these proceedings received notice of the proceedings in

          accordance with the applicable provisions of the Federal Rules of Civil

          Procedure.

       c) A description of the real estate involved, 71 Cushnoc Road, Vassalboro,

          ME 04989, is set forth in Exhibit A to the Judgment herein.

                                       5
        d) The street address of the real estate involved is 71 Cushnoc Road,

           Vassalboro, ME 04989. The Mortgage was executed by the Defendants

           on December 2, 2003. The book and page number of the Mortgage in

           the Kennebec Registry of Deeds is Book 7772, Page 037.

        e) This judgment shall not create any personal liability on the part of

           Defendant, Benjamin P. Campo, Esq., Successor Special Administrator

           of the Estate of Alton R. Hallee, but shall act solely as an in rem

           judgment against the property, 71 Cushnoc Road, Vassalboro, ME

           04989.



Dated: March 25, 2020                     /s/John A. Doonan, Esq.
                                          John A. Doonan, Esq., Bar No. 3250
                                          Reneau J. Longoria, Esq., Bar No. 5746
                                          Attorneys for Plaintiff
                                          Doonan, Graves & Longoria, LLC
                                          100 Cummings Center, Suite 225D
                                          Beverly, MA 01915
                                          (978) 921-2670
                                          JAD@dgandl.com
                                          RJL@dgandl.com


Dated: March 20, 2020                     /s/Benjamin P. Campo, Esq._______
                                          Benjamin P. Campo, Esq.,
                                          Successor Special Administrator of the
                                          Estate of Alton R. Hallee
                                          DOUGLAS, MCDANIEL, & CAMPO,
                                          LLC
                                          90 Bridge Street, Suite 100
                                          Westbrook, ME 04092




                                         6
SO ORDERED

Dated this 27th day of March, 2020




                                     /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE




                                      7
